The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for three years.
Operating under a search warrant, an officer searched appellant's private residence and found therein a large quantity of whisky. The state relied for a conviction upon the testimony of the officer touching the result of the search. Appellant offered no testimony.
The two bills of exception found in the record relate to appellant's objection to the testimony touching the result of the search, the ground of objection being that the affidavit for the search warrant failed to show that appellant's residence was a place where intoxicating liquor was sold or manufactured. An inspection of the affidavit discloses that affiants averred that they had been informed by reliable persons that appellant was selling intoxicating liquor, and that a reliable person had stated to them that he had purchased intoxicating liquor from appellant at the premises described in the affidavit. The averment referred to sufficiently complies with the demands of Art. 691, P. C. Antner v. State,  25 S.W.2d 860.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent.
                    ON MOTION FOR REHEARING.